UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7604


DILLARD J. BOOKER,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00507-RAJ-JEB)


Submitted:    December 15, 2009             Decided:    December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dillard J. Booker, Appellant Pro Se.       Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dillard J. Booker seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability          will    not     issue     absent      “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)        (2006).        A   prisoner       satisfies       this

standard    by    demonstrating          that    reasonable      jurists     would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).       We    have     independently       reviewed       the   record     and

conclude      that    Booker       has    not    made     the     requisite      showing.

Accordingly,         we    deny     Booker’s       motion        for     transcript     at

government     expense,      deny     a   certificate       of    appealability,        and

dismiss the appeal.              We dispense with oral argument because the

facts   and    legal      contentions      are    adequately       presented      in    the

materials     before       the    court    and    argument       would    not    aid   the

decisional process.

                                                                                DISMISSED

                                            2